               Case 1:19-cv-08892-AJN Document 5 Filed 09/25/19 Page 1 of 2


I I-I - 3 2                                                                                                 Rev: 2014-1




                                          United States District Court
                                                                          for the
                                      Southern District of New York
                                                  Related Case Statement
                                                   Full Caption of Later Filed Case:

 John Doe; The Door; Make the Road New
 York; New York Immigration Coalition;
 Sanctuary for Families; Urban Justice
 Center,

                                  Plaintiff                                                   Case Number


                                                                                   19-
                                      vs.

 U.S. Immigration and Customs Enforcement; U.S. Department of Homeland
 Security; Donald J. Trump, in his official capacity as President of the United
 States; Kevin McAleenan, in his official capacity as Acting Secretary of
 Homeland Security; Matthew T. Albence, in his official capacity as U.S.
 Immigration and Customs Enforcement Deputy Director and Senior Official
 Performing the Duties of the Director; Susan Quintana, in her official capacity
 as U.S. Immigration and Customs Enforcement New York Field Office Director


                                Defendant

                                                  Full Caption of Earlier Filed Case:
                             (including in bankruptcy appeals the relevant adversary proceeding)

 State of New York and Brooklyn District
 Attorney Eric Gonzalez, in his official
 capacity,


                                  Plaintiff                                                   Case Number



                                      vs.
                                                                                   19- CIV   -Kóß
 United States Department of Homeland Security; Kevin McAleenan in
 his official capacity as Acting Secretary of the United States Department
 of Homeland Security; United States Immigration and Customs
 Enforcement; and Matthew T. Albence, in his official capacity as Acting
 Director of United States Immigration and Customs Enforcement,




                                Defendant




                                                                           Page 1
          Case 1:19-cv-08892-AJN Document 5 Filed 09/25/19 Page 2 of 2


1i-32                                                                                        Rev: 2014-1




Status of Earlier Filed Case:

                         (If so, set forth the procedure which resulted in closure, e.g., voluntary
           Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                         pending.)

           Open          (If so, set forth procedural status and summarize any court rulings.)

Complaint filed in S.D.N.Y. on September 25, 2019. Case opened and judge assigned, no court rulings have
been issued at this time.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
Both this case and the earlier-filed case challenge the same conduct, the policy of U.S.
Immigration and Customs Enforcement (ICE), to make civil immigration arrests of individuals
coming to, attending, and leaving court proceedings in New York courts. Both actions rely
upon the same legal theories in challenging ICEs courthouse arrest policy, including the
New York common law privilege against civil arrest afforded to participants in court
proceedings, the United States Constitution, and the Administrative Procedure Act. Finally,
both actions seek declaratory relief, permanently enjoining ICE from surveilling and making
civil immigration arrests of people without a judicial warrant while coming to, attending, or
returning from court.

Based on the commonality of issues, and this Court's goal of trying cases together where
cases are not substantially different in either factual or legal issues, Plaintiffs request to have
their case heard along with the above-referenced case as a related case.




                            é




Signature:                                                               Date:   09/25/2019
              Cleary, Gottlieb, Steen & Hamilton LLP
Firm:


                                                Page 2
